                              UNITED STATES DISTRICT COURT
                          F'OR THE EASTERN DISTRICT OF'VIRGINIA
                                            Alexandria Division


JUAN CARLOS MENDEZ,
6451 Lee Highway, #308,
Fairfaxn Virginia 22031,

                          Plaintiff,

v
                                                                Case No.:
SHAUGH-TAI F'OGG,r
5107 Goodnow Road, #X',                                         [formerly Circuit Court for Fairfax
Baltimore, Maryland 21206,                                      County, Virginia - Case No. CL2018-
                                                                1s7861
        and

F'LEET TRANSIT,INC.,
3225 Tate Street,
Baltimore, Maryland 21226,
SERVE ON: Clifford Lee Hardwick,
201 North Charles Street, Suite 1501,
Baltimore, Maryland 21201,

                          Defendants.


                                         NOTICE OF REMOVAL

        Defendant Shaugh-Tai Fogg, by undersigned counsel, and pursuant to 28 U.S.C. $$ 1332,

l44l   and 1446, hereby submits this Notice of Removal, removing the above-captioned matter

pending in the Circuit Court for Fairfax County, Virginia to this Court, and in support of this

Notice states as follows:




I
 Plaintiff originally erroneously listed "Akiem Fogg" as apa{y defendant. By Order of the state court dated Jantary
28,2019, Plaintiff amended that identification to Fogg's actual name, Shaugh-Tai Fogg, at which point Fogg's
counsel accepted service of the Complaint as amended.
1.   On November 5, 2018, Plaintiff filed a Complaint styled Juan Carlos Mendez             v.


     Akiem Fogg, et al., in the Circuit Court for Fairfax County, Virginia, Case No.

     cL2018-15786.

2.   By Order entered on January 28, 2019, Plaintiff amended his Complaint to correctly

     identifu the individual defendant as Shaugh-Tai Fogg, at which point undersigned

     counsel accepted service.   A   copy of the Complaint, the Docket Sheet, an Answer

     filed by Fogg, and a Demurrer filed by Defendant Fleet Transit, Inc. are        attached

     hereto as Exhibit One.

3.   The attachments at Exhibit One hereto constitute the entirety of the documents which

     are in undersigned counsel's possession at this time for both Defendants.

4.   Within thirty (30) days hereof, undersigned counsel shall file true and legible copies

     of all other documents on file in the Circuit Court for Fairfax County, Virginia.

5.   Fleet Transit, Inc., also represented by undersigned counsel, consents to the removal.

6.   According to the Complaint, and on information and belief, the Plaintiff is domiciled

     in the Commonwealth of Virginia.

7.   Fogg is domiciled in the State of Maryland.

8.   Fleet Transit, Inc. is corporation organized under the laws of the State of Maryland,

     with its principal offices located in Maryland. A copy of its registration to do business

     in the State of Maryland is attached as Exhibit Two.

9.   This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. $ 1332.

     There is complete diversity of citizenship among the necessary and properly named

     parties. The amount in controversy, exclusive of interest and costs,             exceeds




                                           2
              $75,000.00. See Complaint attached as part of Exhibit One (demanding damages "not

              less than FIVE   MILLION DOLLARS ($5,000,000.00) plus interest              and costs.").

     10. This Notice       is timely pursuant to 28 U.S.C. $ 1446(b) because it is filed within 30

              days ofthe date that Fogg's counsel accepted service ofprocess on January 28,2019

              pursuant to the entry of the Order by the state court amending Plaintiff s Complaint to

              include Fogg's actual name.

     1   1.   Venue is proper in this Court pursuant to 28 U.S.C. $$ laal(a) and 1446(a) because

              the United States District Court for the Eastern District of Virginia, Alexandria

              Division, is the federal judicial district embracing the Circuit Court for Fairfax,

              Virginia, where this matter was originally filed.

     12. By filing this Notice, Fogg does not waive any of his denials, objections, afftrmative
              defenses, or other defenses he may have. Fogg intends no admission of fact, law or

              liability by this Notice, and expressly reserves all defenses, motions and/or pleas.

     13. Pursuant to 28 U.S.C. $ 1446(d), a Notice           of Filing of Notice of Removal will be filed

              with the Circuit Court for Fairfax County, Virginia, substantially in the form attached

              hereto as Exhibit Three. Fogg         will   serve a copy    of this Notice of Removal on

              Plaintiff in accordance with 28 U.S.C. $ 1446(d).

     14.      A civil cover sheet for this   case is attached hereto as   Exhibit Four.

         WHEREFORE, Defendant Shaugh-Tai Fogg respectfully requests that this action be

removed to this Court from the Circuit Court for Fairfax County, Virginia.




                                                       J
Dated: February 27, 2019.                          Respectfully submitted,

                                                   SHAUGH-TAI FOGG,
                                                   By counsel:



                                                   James  N. Markels (VA Bar No. 68399)
                                                   JACKSON & CAMPBELL, P.C.
                                                   Ilfz} z}lfr Street, N.W.
                                                   South Tower, Third Floor
                                                   Washington, D.C. 2003 6-3 437
                                                   Telephone : (202) 457 -1600
                                                   Facsimile: (202) 457 -l 67 8
                                                   Email : jmarkels@ ackscamp.com




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of February, 2019,I filed the foregoing Notice of
Removal with the Clerk of Court by Federal Express. I also served counsel below with a copy of
the Notice of Removal by hand-delivery:

Kara Kristie Bennis, Esquire
WINGFIELD, GINSBURG & LIPP, P.C.
700 Fifth Street, N.W., #300
Washington, D.C. 20001
Phone: (202) 789-8000
Facsimile: (877) 47 I -2019
Email : kbennis@dmvinjurylaw.com
Counselfor Plaintiff

                                                   James   N. Markels




                                               4

4225677v.1
